FILED
                            NOT FOR PUBLICATION                             JUL 21 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ANDREW RICK LOPEZ,                               No. 07-15938

               Petitioner - Appellant,           D.C. No. CV-04-05531-LJO

  v.
                                                 MEMORANDUM *
WARDEN, California State Prison at
Corcoran; BOARD OF PRISON TERMS,

               Respondents - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       California state prisoner Andrew Rick Lopez appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 2253 1, and we affirm.

         Lopez contends that the Board’s 2002 decision to deny him parole for five

years was not supported by “some evidence” and therefore violated his substantive

due process rights. The state court did not unreasonably conclude that some

evidence supports the Board’s decision to deny parole. See 28 U.S.C. § 2254(d);

see also Hayward v. Marshall, 603 F.3d 546, 562-63, 569 (9th Cir. 2010) (en

banc).

         Lopez argues that his procedural due process rights were violated because

the hearing panel was comprised of two Board members instead of three, and he

was deprived of numerous pre-hearing safeguards and, as a result, the record is

inaccurate and unreliable. These claims are not persuasive in light of the record

and because Lopez received all the procedural protections due under the United

States Constitution. See Greenholtz v. Inmates of Neb. Penal. & Corr. Complex,

442 U.S. 1, 15-16 (1979) (stating that the Constitution only requires that a prisoner

be afforded an opportunity to be heard and be informed of the reasons for parole



         1
         We certify for appeal, on our own motion, the issues of whether the 2002
decision of the California Board of Prison Terms (“the Board”) to deny parole for
five years violated due process, and whether Lopez was denied due process
protections before the hearing and by the Board’s composition. We also certify for
appeal Lopez’s claim that he received ineffective assistance of counsel. We
decline to issue a certificate of appealability as to his remaining claims.

                                           2                                   07-15938
denial). Further, insofar as these claims rely on purported violations of state law,

they are not cognizable on federal habeas review. See Estelle v. McGuire, 502 U.S.

62, 67 (1991).

      Lopez maintains he received ineffective assistance of counsel. The record

does not indicate that counsel’s performance was deficient, and Lopez cannot

establish prejudice because there was some evidence supporting the Board’s

decision to deny him parole. See Strickland v. Washington, 466 U.S. 668, 688,

693-94 (1984).

      Accordingly, the state court’s decision rejecting Lopez’s claims was neither

contrary to, nor an unreasonable application of clearly established federal law as

determined by the United States Supreme Court nor based on an unreasonable

determination of the facts. See 28 U.S.C. § 2254(d).

      AFFIRMED.




                                           3                                    07-15938